Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 7/5/2017.
Claim 26 have been cancelled. Claims 1-25 and 27-31 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann (2016/0307242 hereinafter Kuhlmann) in view of Victor (CA 2740905 A hereinafter Victor) further in view of Bengson et al.(2014/0304178 hereinafter Bengson). 

	With respect to claims 1, 10, 24 and 30-31, Kuhlmann teaches providing access to a real estate listing via a system including at least a listing recommendation server that communicates with a real estate feedback application (FIG. 1, the user devices 108 are communicatively coupled to location inspection computing device 100 through a network 110 for receiving input data. The database 112 may comprise data regarding the one or more locations, properties, units, parcels or sections. In one exemplary embodiment, the database 112 may further be communicatively coupled to a remote database. The remote database may comprise data regarding the one or more locations, properties, units, parcels or sections. The remote database may be a read only database. The database 112 may fetch the data regarding the one or more locations, properties, units, parcels or sections from the remote database on receiving an input from one of the user devices 118 through the location inspection computing device 100)
	receiving feedback regarding the real estate listing from a handheld device operating the real estate feedback application (see Figures 2E-2F).
	With respect to sharing the feedback with the showing agent associated with the listing. Victor teaches “provides the means to get feedback (property qualities and price) on a real estate listing back to a Seller or Seller’s agent. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included sharing the feedback with the showing agent associated with the listing, because such a modification would help the agents as to how well the property listing is perceived by the buyers.
	Bengson teaches receiving feedback step comprises monitoring, via a global positioning system (GPS), a location of the handheld device within a property corresponding to the real estate listing (i.e. using GPS to determine location and at step 170, if a comparison of the second location of the mobile device and the location of the listed property satisfies a second condition, a feedback request (for example, a push notification) may be automatically provided to the mobile device (for example, from the server). Such a comparison may be performed by the mobile device or by the server); prompting a user of the handheld device to enter room-specific feedback when the handheld device enters the location (see Figure 23 for room-specific feedback by the potential buyer)(see paragraph 0072 and figures 23 and 44). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Bengson to have used the handheld device to prompt entry of feedback specific to particular rooms of a property on the location, because such a modification would allow the buyers to enter specific rooms comments, that will later help in making real estate decisions.   
      
	Claims 2, 11 further recite providing access to the real estate listing in response to direction from the showing agent associated with the listing.  Official Notice is taken that it is old and well known for the showing agent to direct the buyers to property listings websites and the like.  For example, Remax agents and the like will instruct buyers to Remax website to view properties in the location and price range they prefer in order to further narrow the properties desired.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included providing access to the real estate listing in response to direction from the showing agent associated with the listing, in order to obtain the above mentioned advantage.

	With respect to claim 3, Kuhlmann further teaches wherein the receiving feedback regarding the real estate listing includes receiving a rating from the handheld device operating the real estate feedback application (i.e. The new window illustrates the details of the property and there are other plurality of options like rate property 226, take/edit photos 228, tour notes 230, edit sale terms 232, and driving directions 234)Figure 2E).

	With respect to claims 4-6, 12-18, 25, 27-28 Kuhlmann further teaches wherein the receiving feedback regarding the real estate listing includes receiving a rating from the handheld device operating the real estate feedback application; wherein the rating is provided as a scale rating; wherein the scale rating is provided as at least one of numeric, emoji based, and color coded (see 2F).

	With respect to claims 7, 19,  Kuhlmann further teaches the scale rating is specific to particular rooms of the property (see suite location rating on Figure 2F).

	Claim 8-9, 20-22, 29 further recite sharing the feedback with the showing agent via the internet to a handheld device of the listing agent.  The combination of Kuhlmann and Victor teach sharing the feedback with the seller agent.  The combination of the references are silent as to using handheld devices of the agents via the internet to transmit the information between agents.  Official Notice is taken that it is old and well known to using handheld devices, such as smartphones, PDA’s and the like to connect to the Internet, and to communicate with other devices.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included recite sharing the feedback with the showing agent via the internet to a handheld device of the listing agent, in order to enable easy communication.

	With respect to claim 23, Kuhlmann further teaches he listing recommendation server generates a report for the listing agent, the report includes at least one of a particular buyer's feedback, a particular buyer's feedback as compared to other properties, other buyer's feedback comparison for the particular property, and other buyer's feedback for other properties (i.e. Upon completion of inspection/tour a comparison and rating report may be generated providing a comparison and/or rating for each location, property, unit, parcel or selection. In an exemplary embodiment, an algorithmic formula may used to show the user the rating and rank for the locations, properties, units, parcels, or selections)(paragraph 0029).

Prior art pertinent to the disclosure:
	Article titled “Showing Suite Real Estate” teaches HomeFreeback helps you and communicate more effectively with your clients by presenting them with the feedback directly from the showing agents and their buyers.     
	
	         
Response to Arguments
Applicant argues that Bengson doesn’t teach "using GPS to determine a user's location within a property" the Examiner disagrees with Applicant because Bengson teaches on paragraph 0024 "An SMS may be sent when a user clicks a link on a mobile app when they are in a geo-specific location. It also can send an SMS when they move from that location by a pre-determined amount of space . As an example, an SMS may be sent when a user clicks a link on a mobile app when they are in a geo-specific location, and it sends info specific about that location to the recipient". Figure 2 of Bengson teaches the screen shown to the user that calls for entry of comments of various rooms within the property, when the user moves within a pre-determined location determined by the GPS and it sends info specific to that location and nothing in that pre-determined movement from space to another space excludes the location from being rooms within that property. Actually, it makes sense for Bengson to use the GPS using the location of the property to facilitate the users entering their comments of the rooms within the property, as seen on Figure 2. In addition Bengson teaches on paragraph 0078 "The second condition may be satisfied if the second location of the mobile device and the location of the listed property are not within a predefined distance (for example, 1000 feet) from each other". As can be seen by Bengson above, the system triggers for the location feedback is not only if the user is in a different zip code as stated by Applicant, but it can be if the second location is more than 1,000 from the first location, which can still be a location within the same property. For example a big home will have more than 1,000 feet and the user can move more than 1,000 feet away and still be within the same property.

Point of contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688